DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1, 4, 5, 7, 8, 11, 12 and 14-15 have been considered but are moot in view of a new ground(s) of rejection discussed below. The amendments to the claims necessitated the new ground(s) of rejection.
With respect to the lase office action Applicant amends claims, discusses the claims limitations the prior arts of record (PARs) and further argues that the PARs do not meet the claims limitations (see Applicant’s Remarks)
In response, Examiner notes Applicant’s arguments, however as discussed below the PARs still meet the amended claims limitations; the primary PAR (PPAR or PEREZ), discloses operating system dongle and further discloses a display apparatus comprising: a communicator; a display, an interface (Display and HDMI, USB, etc. figs.1-9, [0033-0035]) configured to connect to a dongle storing a first application based on a first operating system (OS), that is different from a second OS installed on the display apparatus (figs.1-9, Abstract [0006-0009] and [0033-0035]), the OS-dongle is a multiple operation systems dongle “MOSSD” different from the OS associated with the smart-TV; and a processor configured to: receive a user command to execute the first application while the dongle is connected to the interface, transmit, to the dongle, a signal requesting execution of the first application through the interface (see[0006-0008], [0041-0045] and [0076-0080]), MOSSD boots up to start OS(s) and App(s) associated with the OS(s), incudes GPU for performing graphics operations to display a listing, image or GUI using an App, including image scaling and rotation; based on transmission of the signal, receive, from the dongle through the interface, an image received by the dongle from a first server by executing the first application; and additional information related to the image (see [0076-0080] and [0096-0097]), interfaces with cloud based Apps, to display browser and run specific Apps, including discovering devices, casting terminal and servers (search servers, web crawler, etc.,) to run OS(s) and App(s) and interacting including searching, Based on receiving the additional information, execute a second application based on the second OS, perform a web search based on the additional information through the second application, receive, from a second server through the communicator, an additional image based on the web search, and display while the image is displayed on the first area of the display, wherein the display apparatus comprises a television, wherein the first OS is a portable device OS, and wherein the second OS is a television OS corresponding to the television; the display operates in different modes formatting to display image within a specific display device; when the display apparatus operates in a first mode, display the image on a full area of the display, when the display apparatus operates in a second mode, based on a resolution of the display not matching a resolution of the image, display the image on a first area of the display and the additional image on a second area of the display while the image is displayed on the first area, when the display apparatus operates in the second mode, based on the resolution of the display matching the resolution of the image, display the image on the full area of the display, and when the display apparatus operates in a third mode, display the image on the first area and display the additional image on the second area while the image is displayed on the first area of the display regardless of the resolution of the display and the resolution of the image (see figs.1-9, [0041-0045], [0050-0052], [0059-0060], [0075-0079], [0087-0088] and [0095-0100]), MOSSD interfaces with HDMI or other interfaces to a display, displays limited Apps in a kiosk mode of operation, runs flight schedule Apps including updates of flight schedules (arrival and departure times); receiving an indication of a web browser and/or content, run the App and cast or a tap or page of the App to the cast terminal, uses different communication protocols, runs or boots up multiple OS and Apps, cloud based Apps, etc., uses browsers and other display interfaces to access streaming video, audio files (movies, music, etc.,) manages store image and data files (pictures and document) via remote servers; the display: relays contents received from servers, between computing systems: smart-TVs, smartphones, computing systems, etc., with various OS, are responsive to user interaction Apps (email, browsers, etc.,) via a GUI or search requests to retrieve images, HTML with embedded links, other specific URL to retrieve streaming video, audio, music, etc., with embedded links via various servers; the display including codecs to process various formats for desired presentations of multimedia within the display and further responsive to embedded links requests within the requested content: image, video, clips and other streaming content; and wherein the processor is further configured to receive information on the first application based on the first OS from the dongle, and transmit the signal corresponding to a command to execute the first application, to the dongle based on the received information, wherein the display apparatus comprises a television, wherein the first OS is a portable device OS, and wherein the second OS is a television OS corresponding to the television  (see [0041-0045], [0050-0052], [0059-0060], [0075-0079], [0087-0088] and [0095-0100]), MOSSD displays limited Apps in a kiosk mode of operation, runs flight schedule Apps including updates of flight schedules (arrival and departure times); receiving an indication of a web browser and/or content, run the App and cast or a tap or page of the App to the cast terminal, uses different communication protocols, runs or boots up multiple OS and Apps, cloud based Apps, etc., uses browsers and other display interfaces to access streaming video, audio files (movies, music, etc.,) manages store image and data files (pictures and document) via remote servers; formats to target display device(s) rendering image(s) in specific area(s) of the display: relays contents received from servers, between computing systems: smart-TVs, smartphones, computing systems, etc., with various OS, are responsive to user interaction Apps (email, browsers, etc.,) via a GUI or search requests to retrieve images, HTML with embedded links, other specific URL to retrieve streaming video, audio, music, etc., with embedded links via various servers; the display including codecs to process various formats for desired presentations of multimedia within the display and further responsive to embedded links requests within the requested content: image, video, clips and other streaming content; PEREZ discloses and MOSSD runs or boots up multiple operating systems, cloud based applications, etc., uses browsers and other display interfaces to access streaming video, audio files (movies, music, etc.,) including accessing embedded links within received content to display additional content, display limited Apps, runs Apps and display continuous updates with areas of the display (see [0041-0045], [0050-0052], [0059-0060], [0075-0079], [0087-0088] and [0095-0100]), BUT appears silent as to displaying the requested image(s) and additional image(s) in area(s) of the display, identify a resolution of the image based on information about the image, based on the resolution of the image matching a resolution of the display, display the image on an entire area of the display, and based on the resolution of the image not matching the resolution of the display, display the image on the first area of the display and display the additional image on the second area of the display; However in the same field of endeavor, KEIDAR discloses web server TV dongle for electronic device and further discloses communicating requested content to a web server or provider and receiving and displaying the specific content: streaming media and displaying guide, HTML pages, streaming video feeds, etc., and associated App, within areas of the displayed interface (figs.1-7, [0019-0020], [0025-0028], [0040-0049], [0051-0053] and [0060-0065]), note dongle includes drivers and App and firmware manager(s), receives broadcast Apps from various OS(s), formats, encoders, etc., where  an App processor, processes requests and renders the request within areas of the display, renders content based on requested resolution, where the main page may display all available program schedules and when a selections is made, the selected channel starts streaming and may be minimize to the entire screen area  or sized as only part of the screen; PEREZ as modified by KEDAR, receives image(s) and encodes/formats to display images from one mode of operation to the other (see PEREZ: [0061], [0077], [0087] and [0094-0098-alternate between modes of operations and KEIDAR: [0027-0034] and [0051-0055]-formatting, requested resolution, etc.), BUT appears silent as to where when the display apparatus operates in a first mode, based on a resolution of the display corresponding to a resolution of the image, either display the image on a full area of the display or display the image on a first area of the display and display the additional image on a second area of the display while the image is displayed on the first area of the display), and when the display apparatus operates in a second mode, display the image on the first area and display the additional image on the second area while the image is displayed on the first area of the display regardless of the resolution of the display and the resolution of the image,  identify a resolution of the image based on information about the image, based on the resolution of the image matching a resolution of the display, display the image on an entire area of the display, and based on the resolution of the image not matching the resolution of the display, display the image on the first area of the display and display the additional image on the second area of the display; However, in the same field of endeavor, CHOI discloses apparatus and method for providing screen mirroring services and where a processor negotiates with the resolution capabilities of a display device directly connected to a dongle (figs.1-13 and [0103-0104]) to identify a resolution of the image based on information about the image, based on the resolution of the image matching a resolution of the display, display the image on an entire area of the display, and based on the resolution of the image not matching the resolution of the display, display the image on the first area of the display and display the additional image on the second area of the display (see figs.1-13, [0007-0013], [0092-0104], [0112-0116] and [0140-0150]), the display is directly connect to a dongle and determines resolution supported by both devices and displays images with displays areas; furthermore provides mirroring services and where a processor negotiates with the resolution capabilities of a display device directly connected to a dongle (figs.1-13 and [0103-0104]) to identify a resolution of the image based on information about the image, based on the resolution of the image, in a first mode, based on a resolution of the display corresponding to a resolution of the image, either display the image on a full area of the display and when the display apparatus operates in a second mode, display the image on the first area and display the additional image on the second area while the image is displayed on the first area of the display regardless of the resolution of the display and the resolution of the image (figs.1-13, [0007-0013], [0092-0104], [0112-0116], [0140-0150] and [0174-0178]), note the display is directly connect to a dongle and determines resolution supported by both devices and displays images with displays areas and based on the image frame data and the operational mode of the sink device, dynamically generate the image and display the image based on specific resolution (first, second…, functional descriptive); as discussed below. Hence the amended claims do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection. This office action is made FINAL. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1, 4, 5, 8, 11, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over PEREZ et al (2016/0196220) in view of KEIDAR et al (2012/0047277) and further in view of CHOI et al (2016/0253142).
	As to claim 1, PEREZ discloses operating system dongle and further discloses a display apparatus comprising: a communicator;
	A display, an interface (Display and HDMI, USB, etc. figs.1-9, [0033-0035]) configured to connect to a dongle storing a first application based on a first operating system (OS), that is different from a second OS installed on the display apparatus (figs.1-9, Abstract [0006-0009] and [0033-0035]), note the OS-dongle is a multiple operation systems dongle “MOSSD” different from the OS associated with the smart-TV; and a processor configured to:
based on receiving a user command to execute the first application while the dongle is connected to the interface, transmit, to the dongle, a signal requesting execution of the first application through the interface ([0006-0008], [0041-0045] and [0076-0080]), MOSSD boots up to start OS(s) and App(s) associated with the OS(s), incudes GPU for performing graphics operations to display a listing, image or GUI using an App, including image scaling and rotation; based on transmission of the signal, receive, from the dongle through the interface, an image received by the dongle from a first server by executing the first application; and additional information related to the image ([0076-0080] and [0096-0097]), interfaces with cloud based Apps, to display browser and run specific Apps, including discovering devices, casting terminal and servers (search servers, web crawler, etc.,) to run OS(s) and App(s) and interacting including searching, Based on receiving the additional information, execute a second application based on the second OS, perform a web search based on the additional information through the second application, receive, from a second server through the communicator, an additional image based on the web search, and display while the image is displayed on the first area of the display, wherein the display apparatus comprises a television, wherein the first OS is a portable device OS, and wherein the second OS is a television OS corresponding to the television; the display operates in different modes formatting to display image within a specific display device; when the display apparatus operates in a first mode, display the image on a full area of the display, when the display apparatus operates in a second mode, based on a resolution of the display not matching a resolution of the image, display the image on a first area of the display and the additional image on a second area of the display while the image is displayed on the first area, when the display apparatus operates in the second mode, based on the resolution of the display matching the resolution of the image, display the image on the full area of the display, and when the display apparatus operates in a third mode, display the image on the first area and display the additional image on the second area while the image is displayed on the first area of the display regardless of the resolution of the display and the resolution of the image (figs.1-9, [0041-0045], [0050-0052], [0059-0060], [0075-0079], [0087-0088] and [0095-0100]), note MOSSD interfaces with HDMI or other interfaces to a display, operates in different modes of displays including formatting to a specific displays device: limited Apps in a kiosk mode of operation, runs flight schedule Apps including updates of flight schedules (arrival and departure times); receiving an indication of a web browser and/or content, run the App and cast or a tap or page of the App to the cast terminal, uses different communication protocols, runs or boots up multiple OS and Apps, cloud based Apps, etc., uses browsers and other display interfaces to access streaming video, audio files (movies, music, etc.,) manages store image and data files (pictures and document) via remote servers; the display: relays contents received from servers, between computing systems: smart-TVs, smartphones, computing systems, etc., with various OS, are responsive to user interaction Apps (email, browsers, etc.,) via a GUI or search requests to retrieve images, HTML with embedded links, other specific URL to retrieve streaming video, audio, music, etc., with embedded links via various servers; the display including codecs to process various formats for desired presentations of multimedia within the display and further responsive to embedded links requests within the requested content: image, video, clips and other streaming content     
wherein the processor is further configured to receive information on the first application based on the first OS from the dongle, and transmit the signal corresponding to a command to execute the first application, to the dongle based on the received information, wherein the display apparatus comprises a television, wherein the first OS is a portable device OS, and wherein the second OS is a television OS corresponding to the television and based on receiving the additional information, execute a third application based on the second OS, perform a web search based on the additional information through the third application, and receive, from the second server through the communicator, information about the additional image based on the web search, display the image on a first area of the display and the additional image on a second area of the display while the image is displayed on the first area of the display ([0041-0045], [0050-0052], [0059-0060], [0075-0079], [0087-0088] and [0095-0100]), note MOSSD displays limited Apps in a kiosk mode of operation, runs flight schedule Apps including updates of flight schedules (arrival and departure times); receiving an indication of a web browser and/or content, run the App and cast or a tap or page of the App to the cast terminal, uses different communication protocols, runs or boots up multiple OS and Apps, cloud based Apps, etc., uses browsers and other display interfaces to access streaming video, audio files (movies, music, etc.,) manages store image and data files (pictures and document) via remote servers; formats to target display device(s) rendering image(s) in specific area(s) of the display: relays contents received from servers, between computing systems: smart-TVs, smartphones, computing systems, etc., with various OS, are responsive to user interaction Apps (email, browsers, etc.,) via a GUI or search requests to retrieve images, HTML with embedded links, other specific URL to retrieve streaming video, audio, music, etc., with embedded links via various servers; the display including codecs to process various formats for desired presentations of multimedia within the display and further responsive to embedded links requests within the requested content: image, video, clips and other streaming content.
PEREZ discloses and MOSSD runs or boots up multiple operating systems, cloud based applications, etc., uses browsers and other display interfaces to access streaming video, audio files (movies, music, etc.,) including accessing embedded links within received content to display additional content, display limited Apps, runs Apps and display continuous updates with areas of the display ([0041-0045], [0050-0052], [0059-0060], [0075-0079], [0087-0088] and [0095-0100]), BUT appears silent as to displaying the requested image(s) and additional image(s) in area(s) of the display, identify a resolution of the image based on information about the image, based on the resolution of the image matching a resolution of the display, display the image on an entire area of the display, and based on the resolution of the image not matching the resolution of the display, display the image on the first area of the display and display the additional image on the second area of the display
However in the same field of endeavor, KEIDAR discloses web server TV dongle for electronic device and further discloses communicating requested content to a web server or provider and receiving and displaying the specific content: streaming media and displaying guide, HTML pages, streaming video feeds, etc., and associated App, within areas of the displayed interface (figs.1-7, [0019-0020], [0025-0028], [0040-0049], [0051-0053] and [0060-0065]), note dongle includes drivers and App and firmware manager(s), receives broadcast Apps from various OS(s), formats, encoders, etc., where  an App processor, processes requests and renders the request within areas of the display, renders content based on requested resolution, where the main page may display all available program schedules and when a selections is made, the selected channel starts streaming and may be minimize to the entire screen area  or sized as only part of the screen. 
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of KEIDAR into the system of PEREZ to process user request as to specific content associated with an App and efficiently display the specific content within areas of the display as desired.
PEREZ as modified by KEDAR, receives image(s) and encodes/formats to display images from one mode of operation to the other (see PEREZ: [0061], [0077], [0087] and [0094-0098-alternate between modes of operations and KEIDAR: [0027-0034] and [0051-0055]-formatting, requested resolution, etc.), BUT appears silent as to where when the display apparatus operates in a first mode, based on a resolution of the display corresponding to a resolution of the image, either display the image on a full area of the display or display the image on a first area of the display and display the additional image on a second area of the display while the image is displayed on the first area of the display), and when the display apparatus operates in a second mode, display the image on the first area and display the additional image on the second area while the image is displayed on the first area of the display regardless of the resolution of the display and the resolution of the image,  identify a resolution of the image based on information about the image, based on the resolution of the image matching a resolution of the display, display the image on an entire area of the display, and based on the resolution of the image not matching the resolution of the display, display the image on the first area of the display and display the additional image on the second area of the display.
However, in the same field of endeavor, CHOI discloses apparatus and method for providing screen mirroring services and where a processor negotiates with the resolution capabilities of a display device directly connected to a dongle (figs.1-13 and [0103-0104]) to identify a resolution of the image based on information about the image, based on the resolution of the image matching a resolution of the display, display the image on an entire area of the display, and based on the resolution of the image not matching the resolution of the display, display the image on the first area of the display and display the additional image on the second area of the display (figs.1-13, [0007-0013], [0092-0104], [0112-0116] and [0140-0150]), note the display is directly connect to a dongle and determines resolution supported by both devices and displays images with displays areas; furthermore provides mirroring services and where a processor negotiates with the resolution capabilities of a display device directly connected to a dongle (figs.1-13 and [0103-0104]) to identify a resolution of the image based on information about the image, based on the resolution of the image, in a first mode, based on a resolution of the display corresponding to a resolution of the image, either display the image on a full area of the display and when the display apparatus operates in a second mode, display the image on the first area and display the additional image on the second area while the image is displayed on the first area of the display regardless of the resolution of the display and the resolution of the image (figs.1-13, [0007-0013], [0092-0104], [0112-0116], [0140-0150] and [0174-0178]), note the display is directly connect to a dongle and determines resolution supported by both devices and displays images with displays areas and based on the image frame data and the operational mode of the sink device, dynamically generate the image and display the image based on specific resolution (first, second…, functional descriptive).
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of CHOI into the system of PEREZ as modified by KEIDAR to determine resolution of device and the image(s) and dynamically process the image(s) based on specific resolution(s) or quality supported by the device(s) associated with the dongle.
As to claim 4, PEREZ further discloses wherein the first OS is different from the second OS and wherein the interface comprises a high definition multimedia interface (HDMI), and wherein the processor is further configured to transmit the signal requesting the execution of the first application to the dongle through a consumer electronics control (CEC) link of the HDMI ([0041-0045], [0050-0052], [0059-0060], [0075-0079], [0087-0088] and [0095-0100]), note remarks in claims 1-2
	As to claim 5, PEREZ further discloses wherein the processor is further configured to: receive information about the image from the dongle through wired communication with the interface, and receive the additional information related to the image from the dongle through wireless communication with the communicator ([0046-0054], [0063-0072], [0078-0081], [0085-0091] and 0113-0116]), note the MOSSD includes various ports for connecting cables to communicate over networks to process requested content(s) including processing of cloud based Apps and content: streaming video, image files, data files, etc. and further uses various wireless protocols to process content.
	As to claim 8, the claimed “A method for controlling a display apparatus…” is composed of the same structural elements that were discussed with respect to claim 1.
	Claim 11 is met as previously discussed in claim 4.
	Claim 12 is met as previously discussed in claim 5
	As to claim 15, the claimed “A method for controlling a display apparatus…” is composed of the same structural elements that were discussed with respect to claims 1-2.

5.	Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over PEREZ et al (2016/0196220) in view of KEIDAR et al (2012/0047277) and further in view of CHOI et al (2016/0253142) and further in view of GLAZER et al (2016/0139692)
As to claims 7 and 14, PEREZ as modified by KEIDAR and CHOI, disclose all the claim limitations as discussed above with respect to claims 1 and 8 respectively, BUT appears silent as to receiving a user command to change a size of one of the first area or the second area, change the size of the one of the first area or the second area according to the user command, and based on the changed size of the one of the first area or the second area, change a content included in the additional image and display the changed content on the display.
	However, in the same field of endeavor, GLAZER discloses method and system for mouse control over multiple screens and further discloses receiving a user command to change a size of one of the first area or the second area, change the size of the one of the first area or the second area according to the user command, and based on the changed size of the one of the first area or the second area, change a content included in the additional image and display the changed content on the display (figs.1-3, Abstract, [0013], [0024], [0029-0030] and [0042-0049]), note tracks mouse cursor moving the control the display of screens .
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of GLAZER into the system of PEREZ as modified by KEIDAR and CHOI to determine resolution of device and process based on resolution of the devices associated with the dongle.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  /ANNAN Q SHANG/  Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       



ANNAN Q. SHANG